Citation Nr: 1436984	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tympanic membrane perforations.

3.  Entitlement to an increased disability rating for bilateral foreign bodies, conjunctiva and cornea, postoperative, currently rated as noncompensable.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2006 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Houston, Texas. 

In September 2012, the Veteran testified at a videoconference hearing in front of the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

The Board has reviewed the Veteran's Virtual VA file and has considered all additional relevant records contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability and tympanic membrane perforations.  He also seeks a compensable disability rating for the service connected postoperative bilateral foreign bodies, conjunctiva and cornea.  After a review of the evidence, the Board finds that additional development is needed prior to deciding the claims.

At the September 2012 hearing the Veteran testified that his eyes have worsened since his last VA examination.  The most recent VA examination of record was in May 2011.  It has been over three years since the last VA examination.  VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 200); 38 C.F.R. § 3.159 (2013); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer, 10 Vet. App. at 403.  Accordingly, a new examination is needed.

Moreover, it is unclear whether all of the identified private treatment records have been associated with the claim file.  The Veteran submitted two VA Forms 21-4142 in September 2012 in relationship to his eye claim.  In one, he identified treatment from January 1972 to September 2012 at the Texas State Optical, the other identified treatment at the San Jacinto Regional Eye Center from January 1998 to September 2012.  

The record contains the treatment records from the San Jacinto Regional Eye Center dated in July 2000.  However, the record does not contain any records or request for records for treatment at the Texas State Optical.  On remand, the RO should request all records from the Texas State Optical.  

Regarding the claims for service connection, the Board notes that the Veteran essentially contends that he was exposed to excessive and continuous noise during service.  He is both competent and credible with regard to such assertions.  The Veteran was afforded a VA examination in May 2011.  After an examination of the Veteran, the examiner opined that the hearing loss was less likely as not due to noise exposure in service.  The examiner stated she had not reviewed the claims file.  She noted the claims file was reviewed in April 2006 and it indicated normal hearing at induction and a whispered voice test at separation.  She noted that she could not rule out the possibility of hearing loss at discharge.  

An addendum to the opinion provided in May 2011 was obtained in December 2011.  The examiner stated that she had reviewed the service treatment records and that they indicated normal hearing at induction and normal whispered voice test at separation.  She stated her previous opinion stood.  The Board notes that an opinion that finds that service connection for hearing loss is not warranted merely on the basis that hearing acuity measured normal at discharge is inadequate.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The basis for the May 2011 and December 2011 opinions is that the Veteran's hearing was normal at induction and separation.  The opinions are inadequate and a new opinion is needed.

Finally, at the hearing , the Veteran testified that his tympanic membranes ruptured in service, but that he did not know whether his ears are still perforated.  The Veteran was afforded two VA examinations in April 2006 and May 2011.  Neither examination addressed whether the Veteran continued to have ruptured tympanic membranes.  On remand, the VA examination should address whether the Veteran continues to have ruptured tympanic membranes.

Accordingly, the case is REMANDED for the following actions:

1. Should request the private treatment records from Texas State Optical, identified by the Veteran in the 21-4142's received in September 2012.  If a new Release of Information form is needed from the Veteran, the RO should contact the Veteran and request that he submit the new form.  All efforts to obtain the identified records should be clearly documented in the claim file.  Any negative replies should be noted in the claim file.  

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2013).

2. After the above development has been completed, the schedule the Veteran for a VA ophthalmological examination to assess the current level of severity of the service connected postoperative bilateral foreign bodies, conjunctiva and cornea.  All required tests should be conducted.  The claims file should be made available to the examiner and the examiner should be granted access to the Veteran's Virtual VA file.  The examiner must state in his/her report that a review of the claim file was conducted.  All findings should be clearly documented in the examination report and a complete rationale for any opinion rendered should be provided.

3. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss disability and to determine if the Veteran currently has perforated tympanic membranes.  The claims file should be made available to the examiner and the examiner should be granted access to the Veteran's Virtual VA file.  The examiner must state in his/her report that a review of the claim file was conducted.  The examiner should elicit a complete history from the Veteran and clearly document all findings in the examination report.  

The examiner should specifically state whether the Veteran has ruptured tympanic membranes.  After a full examination of the Veteran, 

(a) provide an opinion as to whether any bilateral hearing loss disability is as likely as not (50 percent or greater probability) due to noise exposure in service or whether such etiology is unlikely.  The examiner must concede noise exposure during service.  The examiner should be advised that normal hearing during and at separation from service is not sufficient reasoning for a negative opinion.  

(b) If ruptured tympanic membranes are found, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) they are due to noise exposure in service or whether such etiology is unlikely.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should explain the significance, if any, of any shifts of hearing acuity during service or, if there were no shifts, the significance thereof.  

The examiner must provide a rationale for all opinions expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

4. After the requested opinions have been provided, the opinions should be reviewed to ensure that they are in compliance with the directives of this Remand.  An opinion should be returned to the appropriate examiner if it is deficient in any manner.
 
5.  Then readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



